1
2
3
4
5
6
7
8                                   UNITED STATES DISTRICT COURT

9                                 EASTERN DISTRICT OF CALIFORNIA

10
11   PATRICK M. McMILLIAN,                           )   Case No.: 1:19-cv-00444-LJO-SAB (PC)
                                                     )
12                  Plaintiff,                       )
                                                     )   ORDER ADOPTING FINDINGS AND
13          v.                                           RECOMMENDATIONS, AND DISMISSING
                                                     )   THE FAILURE TO PROTECT CLAIM
14                                                   )
     O. DELGADO, et.al.,
                                                     )   [ECF Nos. 8, 9]
15                  Defendants.                      )
                                                     )
16                                                   )
                                                     )
17                                                   )
18          Plaintiff Patrick M. McMillain is appearing pro se in this civil rights action pursuant to 42
19   U.S.C. § 1983. This matter was referred to a United States Magistrate Judge pursuant to 28 U.S.C. §
20   636(b)(1)(B) and Local Rule 302.
21          On April 5, 2019, Defendants removed this action from the Kern County Superior Court.
22          On April 15, the undersigned screened Plaintiff’s complaint and found that Plaintiff stated a
23   cognizable excessive force claim against Defendants Delgado, Romero, Brown, Jones, Negrete,
24   Dunnahoe and Riley. (ECF No. 3.) However, Plaintiff did not state a cognizable failure to protect
25   claim. The Court granted Plaintiff the opportunity to file a first amended complaint or notify the Court
26   of his intent to proceed only on the excessive force claim.
27          On May 3, 2019, Plaintiff notified the Court of his intent to proceed only on the excessive
28   force claim against Defendants Delgado, Romero, Brown, Jones, Negrete, Dunnahoe and Riley. (ECF
                                                         1
1    No. 7.) As a result, on May 6, 2019, the Magistrate Judge issued Findings and Recommendations

2    recommending that this action proceed only on the excessive force claim against Delgado, Romero,

3    Brown, Jones, Negrete, Dunnahoe and Riley, and Plaintiff’s failure to protect claim be dismissed.

4    (ECF Nos. 8, 9.) The Findings and Recommendations were served on the parties and contained notice

5    that objections were due within fourteen days. No objections have been filed and the time to do so has

6    expired.

7           In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C), the Court has conducted a de

8    novo review of this case. Having carefully reviewed the entire file, the Court finds the Findings and

9    Recommendations to be supported by the record and by proper analysis.

10          Accordingly,

11          1.      The Findings and Recommendations filed on May 9, 2019, are adopted in full; and

12          2.      This instant action shall proceed on Plaintiff’s excessive force claim against Defendants

13                  Delgado, Romero, Brown, Jones, Negrete, Dunnahoe and Riley;

14          3.      Plaintiff failure to protect claim is dismissed from the action for failure to state a

15                  cognizable claim for relief; and

16          4.      Defendants Delgado, Romero, Brown, Jones, Negrete, Dunnahoe and Riley shall file a

17                  response to the complaint within thirty (30) days from the date of service of this order.

18
19   IT IS SO ORDERED.

20      Dated:     June 3, 2019                               /s/ Lawrence J. O’Neill _____
21                                                  UNITED STATES CHIEF DISTRICT JUDGE

22
23
24
25
26
27
28

                                                          2
